Citation Nr: 0700998	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased rating for the residuals of a 
lacerated right (dominant) thumb, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to May 
1977, and again from April 1979 to January 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current right knee disability 
that began during service or as a consequence of active 
service.

3.  The veteran has partial ankylosis of the right thumb not 
shown to be limited to a gap of more than two inches between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Criteria for a rating in excess of 10 percent for the 
residuals of a laceration of the right (dominant) thumb have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
The Board notes that the veteran's representative requested, 
in its December 2006 Brief, that VA make extra efforts to 
locate this homeless veteran and schedule him for a VA 
examination.  The record clearly reflects, however, that the 
veteran provided VA with an address in June 2005, notice of a 
VA examination was mailed to the address in November 2005, 
and the veteran failed to report for the examination.  The 
following month, the veteran notified VA that he had no 
additional treatment records; the correspondence included the 
same address provided in June 2005 and the same address to 
which notice of the VA examination was sent.  The notice was 
not returned as undeliverable and the veteran has not 
provided any reason for his not presenting for the scheduled 
examination.  There is no reason to believe that this address 
is not valid.  As such, the Board finds that VA has met its 
duty to assist the veteran with respect to scheduling an 
examination pursuant to 38 C.F.R. § 3.159(c)(4) and no 
additional development of the medical record is required.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

Service Connection

The veteran contends that he injured his right knee during 
service and has continued to have pain in that knee since 
that time.  He is currently shown to have a posterior 
cruciate ligament of the right knee as well as minimal 
osteoarthritis of the knee.  Although there is no medical 
opinion linking the current disability to the veteran's 
period of service, the veteran asserts that it is a 
continuation of the injury he sustained during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
May 1977 and again in January 1985, the evidence must show 
that arthritis of the right knee manifest to a degree of ten 
percent by January 1985 in order for service connection to be 
granted based upon a presumptive period.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

The veteran's service medical records clearly show that he 
injured the right knee in 1981.  In August 1981, he was found 
to have a right medial collateral ligament strain; in 
September 1981, it was noted that there was no evidence of 
ligament damage.  Upon discharge examination in December 
1984, the veteran marked "no" on a medical history form 
where "trick or locked knee" was indicated and there was no 
finding of a right knee disability.

Post-service treatment records show that the veteran was 
treated for various complaints, mainly polysubstance abuse, 
beginning in 1991.  A medical history given in December 1991 
shows that the veteran related a history of episodic asthma 
and repair of a right thumb tendon; there was no mention of a 
right knee disability.  In October 1994, the veteran's 
extremities were found to be within normal limits; extensive 
treatment notes throughout 1994 and 1996 do not contain any 
complaints of and/or references to a right knee injury.  

The veteran submitted an application for VA compensation in 
November 1993 and listed the only injury during service as 
his hand injury.  Throughout the adjudication process of that 
claim, the veteran did not relate having a right knee injury.

Treatment records from the California correctional facility 
where the veteran was incarcerated in 2002 and 2003 show 
complaints of a right knee injury in October 2002; in 
November 2002, the veteran related that he had injured his 
knee in 1982.  A January 2003 treatment note reflects the 
veteran's report of having jumped 200 feet from a tower while 
in the Army and experiencing buckling of the right knee.  
Magnetic resonance imaging (MRI) performed in March 2003 
showed minimal osteoarthritis of the right knee as well as a 
partial tear of the posterior cruciate ligament. 

A February 2004 VA treatment note was made when the veteran 
presented for a homeless assessment shortly after being 
released from prison.  He related having right knee pain 
since service and wanting an MRI and surgical repair of the 
knee.  A follow-up appointment was scheduled for March 2004, 
but the veteran failed to report.  The veteran also failed to 
report for a VA examination scheduled in November 2005.  
Although the veteran contacted VA in December 2005, he did 
not provide a reason for his failure to present for VA 
examination.

Given the evidence as outlined above, the Board finds that 
the veteran certainly injured his right knee during service, 
but he did not have any complaints of a knee disability upon 
discharge examination or for many years following his 
discharge from service.  The first post-service reference to 
the in-service injury was in late 2002 when the veteran 
presented for treatment of knee pain associated with an 
injury.  Although the veteran related a history of a 1982 
knee injury at that time, the medical evidence does not 
include an opinion that the complaints made approximately 
twenty years after an in-service injury were related to the 
in-service injury.  

The Court has determined that history which a veteran 
provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the notation of the veteran's in-service injury in 
current treatment records is not deemed to be evidence of a 
nexus between service and current disability.  The evidence 
clearly shows that the veteran injured his right knee during 
service, but he did not have complaints of right knee 
problems at discharge from service nor upon evaluation for VA 
treatment in the early 1990's.  The veteran did not report 
having a right knee disability upon requesting VA 
compensation benefits in 1993 nor at any time during that 
decade.  After he presented for treatment for knee pain 
associated with an injury in 2002, the veteran related a 
history of injury during service.  This evidence does not 
suggest a continuity of symptomatology as is required to show 
that a chronic disability had its origin during service 
absent a medical opinion to that effect.  Therefore, the 
Board finds that the evidence does not support the veteran's 
contention that his current knee disability began during 
service. 

The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  VA scheduled a treatment appointment for 
the veteran in March 2004 as well as an examination in 
November 2005 for the purpose of determining current 
disability.  The veteran did not appear for either 
examination and he did not give any reason for not appearing.  
Accordingly, the record is limited to the evidence as 
outlined above.  Because there is no evidence of a knee 
disability for twenty years following service and no medical 
evidence to link the current knee disability to the 
complaints documented during service, service connection for 
a right knee disability is denied.

Increased Rating

The veteran contends that his right thumb disability is more 
severe than rated.  Treatment records show that he has a 
limited range of motion in the right thumb.  The veteran most 
recently advised VA in December 2005 that he did not have any 
additional treatment records regarding his thumb.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's thumb is evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5228.  In order for 
a higher evaluation of 20 percent to be assigned under this 
diagnostic code, there must be a showing of a gap of more 
than two inches between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  An evaluation of 
30 percent may be assigned under Diagnostic Code 5223 if, in 
addition to ankylosis of the thumb, there is also ankylosis 
of the index finger of the dominant hand.  Amputation of the 
thumb at the distal joint or through the distal phalanx is 
assigned a 20 percent evaluation under Diagnostic Code 5152.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Treatment records show that the veteran hit his thumb on a 
table in March 2002 and had increased pain in the right hand.  
X-rays showed a mild healed fracture deformity at the distal 
end of the right metacarpal; probable osteoarthritic changes 
were noted.  In March 2003, partial ankylosis was noted.  A 
treatment note dated in February 2004 reflects that the 
veteran was not bothered by his hand injury.

The veteran was scheduled for a VA examination in November 
2005, but failed to report for the examination.  He did not 
provide any reason for his failure to report for examination, 
however, in December 2005, he reported that his thumb was 
worse.  The veteran also stated at that time that he had not 
had any recent treatment for his thumb.

As pointed out above, VA gave this veteran an opportunity to 
provide additional evidence in the form of a VA examination 
yet the veteran failed to participate in the development of 
his claim.  The Board finds that the medical evidence of 
record is lacking in specificity regarding the amount of 
ankylosis in the right thumb, but when taking the comments of 
the physician who examined the veteran in March 2003 and 
found ankylosis in conjunction with the comments of the 
physician who examined the veteran in February 2004 and found 
that the veteran was not bothered by the hand injury, the 
Board finds that the veteran has partial ankylosis of the 
right thumb not shown to be limited to a gap of more than two 
inches between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  As such, a 20 percent 
rating is not for assignment under Diagnostic Code 5228.  
This finding is consistent with the schedule of ratings 
because there is absolutely no suggestion in the record that 
the veteran's loss of motion in the thumb is equivalent to 
the amputation of the thumb at the distal joint or through 
the distal phalanx, a limitation that would also require the 
assignment of a 20 percent rating.  

The Board considered whether a higher rating could be 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
arthritis.  The evaluation of the same disability under 
various diagnoses, however, is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  Because there is no evidence 
of disability in addition to painful and limited motion, the 
Board finds that the 10 percent rating assigned is 
appropriate for the disability experienced in the right, 
dominant thumb.  Accordingly, a rating higher than 10 percent 
must be denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected right thumb disability nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his right thumb disability and his 
treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
limited and painful motion in the dominant thumb has an 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 10 percent evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is also denied on an extra-schedular basis.





ORDER

Service connection for a right knee disability is denied.

A rating higher than 10 percent for the residuals of a right 
thumb laceration is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


